                           United States District Court
                         Western District of North Carolina
                                Charlotte Division

       Legacy Data Access, Inc.,       )              JUDGMENT IN CASE
                                       )
              Plaintiff(s),            )            3:15-cv-00163-FDW-DCK
                                       )
                  vs.                  )
                                       )
           Cadrillion, LLC,            )
            Defendant(s).              )

 DECISION BY COURT. This action having come before the Court by Trial and a verdict
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Jury’s January 24, 2019 Verdict.

                                                January 25, 2019
